Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of

 

August 4, 2005

 

between

 

WASHINGTON MUTUAL, INC.,

as Borrower

 

The LENDERS Party Hereto

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC and

CITIBANK, N.A.,

as Syndication Agents,

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

$800,000,000

 

 

 


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

1

SECTION 1.02.

 

Classification of Loans and Borrowings

17

SECTION 1.03.

 

Terms Generally

17

SECTION 1.04.

 

Accounting Terms; GAAP

17

 

 

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

SECTION 2.01.

 

The Commitments

18

SECTION 2.02.

 

Loans and Borrowings

18

SECTION 2.03.

 

Requests for Syndicated Borrowings

19

SECTION 2.04.

 

Competitive Bid Procedure

19

SECTION 2.05.

 

Swingline Loans

22

SECTION 2.06.

 

Funding of Borrowings

24

SECTION 2.07.

 

Interest Elections

24

SECTION 2.08.

 

Termination and Reduction of the Commitments

26

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

26

SECTION 2.10.

 

Prepayment of Loans

28

SECTION 2.11.

 

Fees

28

SECTION 2.12.

 

Interest

29

SECTION 2.13.

 

Alternate Rate of Interest

30

SECTION 2.14.

 

Increased Costs

30

SECTION 2.15.

 

Break Funding Payments

32

SECTION 2.16.

 

Taxes

32

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

33

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

35

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01.

 

Organization; Powers

36

SECTION 3.02.

 

Authorization; Enforceability

36

SECTION 3.03.

 

Governmental Approvals; No Conflicts

36

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

37

SECTION 3.05.

 

Properties

37

 

(i)


 

SECTION 3.06.

 

Litigation and Environmental Matters

37

SECTION 3.07.

 

Compliance with Laws and Agreements

38

SECTION 3.08.

 

Investment and Holding Company Status

38

SECTION 3.09.

 

Taxes

38

SECTION 3.10.

 

ERISA

38

SECTION 3.11.

 

Disclosure

38

SECTION 3.12.

 

Use of Credit

39

SECTION 3.13.

 

Liens

39

SECTION 3.14.

 

Subsidiaries

39

 

 

ARTICLE IV

 

 

 

CONDITIONS

 

 

 

SECTION 4.01.

 

Effective Date

39

SECTION 4.02.

 

Each Credit Event

41

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

41

SECTION 5.02.

 

Notices of Material Events

43

SECTION 5.03.

 

Existence; Conduct of Business

44

SECTION 5.04.

 

Payment of Obligations

44

SECTION 5.05.

 

Maintenance of Properties; Insurance

44

SECTION 5.06.

 

Books and Records; Inspection Rights

44

SECTION 5.07.

 

Compliance with Laws

44

SECTION 5.08.

 

Use of Proceeds

45

SECTION 5.09.

 

Insured Subsidiary Capital

45

 

 

ARTICLE VI

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 6.01.

 

Liens

45

SECTION 6.02.

 

Fundamental Changes

46

SECTION 6.03.

 

Certain Restrictions on Subsidiaries

47

SECTION 6.04.

 

Certain Financial Covenants

47

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

47

 

(ii)


 

ARTICLE VIII

 

 

 

AGENTS

 

 

 

SECTION 8.01

 

Administrative Agent

50

SECTION 8.02

 

Syndication Agents

52

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

SECTION 9.01.

 

Notices

52

SECTION 9.02.

 

Waivers; Amendments

53

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

54

SECTION 9.04.

 

Successors and Assigns

57

SECTION 9.05.

 

Survival

60

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

60

SECTION 9.07.

 

Severability

61

SECTION 9.08.

 

Right of Setoff

61

SECTION 9.09.

 

Governing Law; Jurisdiction; Etc.

61

SECTION 9.10.

 

WAIVER OF JURY TRIAL

62

SECTION 9.11.

 

Headings

62

SECTION 9.12.

 

Treatment of Certain Information; Confidentiality

62

SECTION 9.13.

 

USA PATRIOT Act

63

 

 

 

 

Schedule I

-

 

Commitments

 

Schedule II

-

 

Material Liens

 

Schedule III

-

 

Litigation

 

Schedule IV

-

 

Environmental Matters

 

Schedule V

-

 

Major Subsidiaries

 

 

 

 

 

 

Exhibit A

-

 

Form of Assignment and Assumption

 

Exhibit B

-

 

Form of Opinion of Counsel to the Borrower

 

Exhibit C

-

 

Form of Opinion of Special New York Counsel to JPMCB

 

 

(iii)


 

FIVE-YEAR CREDIT AGREEMENT dated as of August 4, 2005 between WASHINGTON MUTUAL,
INC. (the “Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

 

The Borrower has requested that the Lenders (as defined herein) make loans to it
in an aggregate principal amount not exceeding $800,000,000 at any one time
outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which the Borrower and/or one
or more of its Subsidiaries (in one transaction or as the most recent
transaction in a series of related transactions) (a) acquires any going business
or all or substantially all of the assets of any Person (or division or
operating unit thereof), whether through purchase of assets, merger or otherwise
or, (b) directly or indirectly acquires control of securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests of any corporation, limited liability company,
partnership, association or other entity.

 

“Additional Margin” means, with respect to any Loan, a rate per annum determined
as provided in the definition of the term “Applicable Rate” payable for (i) each
day prior to the Commitment Termination Date on which the aggregate outstanding
principal amount of the Loans equals or exceeds an amount equal to 50% of the
Commitments and (ii) each day on or after the Commitment Termination Date on
which any Loans remain outstanding.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

Credit Agreement

 


 

- 2 -

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the sum of (i) Federal Funds
Effective Rate for such day and (ii) 1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, as the case may be.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the aggregate principal amount of the Syndicated Loans held by the Lenders
or, if no Syndicated Loans are outstanding and in the case of determining such
Lender’s Swingline Exposure, the Commitments most recently in effect, giving
effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan), zero, or with respect to any Syndicated Eurodollar Loan, or
with respect to the facility fees or Additional Margin payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption,
“Eurodollar Spread”, “Facility Fee Rate” or “Additional Margin”, respectively,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

 

 

Index Debt
Ratings
(S&P/Moody’s)

 

Eurodollar
Spread

 

Facility Fee
Rate

 

Additional
Margin

 

Category 1

 

>A+/A1

 

.140

%

.060

%

.050

%

Category 2

 

A/A2

 

.180

%

.070

%

.050

%

Category 3

 

A-/A3

 

.220

%

.080

%

.100

%

Category 4

 

BBB+/Baa1

 

.300

%

.100

%

.100

%

Category 5

 

BBB/Baa2

 

.380

%

.120

%

.100

%

Category 6

 

<BBB-/Baa3

 

.600

%

.150

%

.100

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt of the Borrower (other than by reason of the
circumstances referred to in the last sentence of this paragraph), then such
rating agency

 

Credit Agreement

 


 

- 3 -

 

shall be deemed to have established a rating for the Index Debt of the Borrower
in Category 6; and (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

Subject to the foregoing, the Applicable Rate shall be determined by reference
to the higher Index Debt rating assigned by Moody’s and S&P to the Borrower;
provided that, if there shall be a difference of two or more rating categories
between the ratings assigned by Moody’s and S&P to the Index Debt of the
Borrower, the Applicable Rate shall be determined by reference to the Index Debt
rating that is one category lower than the higher of the two Index Debt ratings
assigned by Moody’s and S&P.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Asset Securitization” shall mean either of the following types of transactions,
whether on a full recourse, limited recourse or non-recourse basis: (a) a public
or private transfer of installment receivables, credit card receivables, lease
receivables or any other type of secured or unsecured financial assets which
transfer is recorded as a sale on the books of the transferor according to GAAP
as of the date of such transfer, or (b) a transfer of installment receivables,
credit card receivables, lease receivables or other financial assets to a
bankruptcy-remote special purpose entity owned by the transferor, or owned by a
parent or Subsidiary of the transferor, which transfer shall be a legal sale and
a sale on the books of the transferor for GAAP purposes, with a subsequent
granting of an undivided interest in the pool of financial assets held by the
special purpose entity to one or more single or multi-seller commercial paper
conduits, and accompanying liquidity bank or banks, which subsequent transfer of
interest shall be treated as a financing for GAAP purposes.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

Credit Agreement

 


 

- 4 -

 

“Availability Period” means the period from and including the Effective Date to
and including the Commitment Termination Date.

 

“Bank Regulatory Authority” means the Board, the Comptroller of the Currency,
the Federal Deposit Insurance Corporation and all other relevant bank regulatory
authorities (including relevant state bank regulatory authorities).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowing” means (a) all ABR Loans made to, or converted or continued by, the
Borrower on the same date, (b) all Syndicated Eurodollar Loans or Competitive
Loans made to the Borrower of the same Class and Type that have the same
Interest Period (or any single Competitive Loan made to the Borrower that does
not have the same Interest Period as any other Competitive Loan of the same
Type) or (c) a Swingline Loan. For purposes hereof, the date of a Syndicated
Borrowing comprising one or more Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loan or Loans.

 

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
25% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) during any period of 25
consecutive calendar months, a majority of the Board of Directors of the
Borrower ceasing to be composed of individuals (i) who were members of said
Board on the first day of such period, (ii) whose election or nomination to said
Board was approved by individuals referred to in clause (i) above constituting
at the time of such election or nomination at least a majority of said Board or
(iii) whose election or nomination to said Board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of said Board; or (c) the

 

Credit Agreement

 


 

- 5 -

 

acquisition by any Person or group of direct or indirect possession of the power
to direct or cause to direct the management or policies of the Borrower, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans,
Competitive Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitments” means with respect to each Lender, the obligation of such Lender
to make Syndicated Loans pursuant to Section 2.01 and to acquire participations
in Swingline Loans pursuant to Section 2.05(c), as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed such Commitment, as applicable. The initial aggregate amount
of the Commitments shall be $800,000,000.

 

“Commitment Termination Date” means August 4, 2010.

 

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Consolidated Assets” shall mean, at any date, the amount at which the assets of
the Borrower and its Subsidiaries are or should be shown on a consolidated
statement of financial position prepared in accordance with GAAP as at such
date.

 

Credit Agreement

 


 

- 6 -

 

“Consolidated Equity” shall mean, at any date, the amount of stockholders’
equity of the Borrower and its Subsidiaries determined on a consolidated basis
without duplication in accordance with GAAP (and, for the purposes of Section
6.04 only, shall include Special Preferred Equity Securities, but only to the
extent that such Special Preferred Equity Securities could be treated as Tier 1
capital of the Borrower if the Borrower were a bank holding company subject to
regulation by the Board).

 

“Consolidated Loans Held in Portfolio” means, at any date, the aggregate amount
of “loans held in portfolio” as are or should be shown on a consolidated
statement of financial position of the Borrower and its Subsidiaries prepared in
accordance with GAAP as at such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule III and the environmental matters disclosed in Schedule IV.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Double Leverage Ratio” means, at any date, the ratio of (a) the sum of (i) the
aggregate book value of the Investments of the Borrower in the capital notes and
stock of its Subsidiaries as at such date plus (ii) the aggregate amount of
intangibles (including purchased mortgage servicing rights and purchased credit
card relationships) of the Borrower as at such date to (b) Consolidated Equity
as at such date.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any

 

Credit Agreement

 


 

- 7 -

 

Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means, with respect to the Borrower, any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the distribution of or receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan or the institution of proceedings by from the PBGC or a plan
administrator in relation to the foregoing; (f) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability (including the obligation to
satisfy secondary liability as a result of a purchaser default) with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the institution
of a proceeding by a fiduciary of any Multiemployer Plan against the Borrower or
any of its ERISA Affiliates to enforce Section 515 of ERISA, which proceeding is
not dismissed within 30 days; or (i) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Borrower or any of its ERISA Affiliates fails to timely provide
security to the Plan in accordance with the provisions of said Sections.

 

Credit Agreement

 


 

- 8 -

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to (a) in the case of a Syndicated Loan or
Borrowing, the Adjusted LIBO Rate, or (b) in the case of a Competitive Loan or
Borrowing, the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.16(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.16(a).

 

“Existing Credit Agreement” means the Three-Year Credit Agreement dated as of
August 12, 2002 between the Borrower, Washington Mutual Financial Corporation,
the lenders party thereto and JPMCB (formerly known as JPMorgan Chase Bank), as
administrative agent for such lenders, as heretofore amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurodollar Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

Credit Agreement

 


 

- 9 -

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding

 

Credit Agreement

 


 

- 10 -

 

current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Asset Securitizations (for which purpose the amount thereof shall be
deemed to be equal to the aggregate amount of the proceeds received in
connection therewith). The Indebtedness of any Person (x) shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (y) shall exclude obligations of such Person in respect
of deposits received in the ordinary course of business.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Insured Subsidiary” means any insured depositary institution (as defined in 12
U.S.C. § 1813(c) (or any successor provision), as amended, re-enacted or
redesignated from time to time, that is controlled (within the meaning of 12
U.S.C. § 1841 (or any successor provision), as amended, re-enacted or
redesignated from time to time) by the Borrower.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period for a
Eurodollar Loan that is more than three months long, each day prior to the last
day of such Interest Period that occurs at intervals of three months after the
first day of such Interest Period, (c) with respect to any Fixed Rate Loan, the
last day of the Interest Period therefor and, in the case of any Interest Period
for a Fixed Rate Loan that is more than 90 days long (unless otherwise specified
in the applicable Competitive Bid Request), each day prior to the last day of
such Interest Period that occurs at intervals of 90 days after the first day of
such Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such Loan and
(d) with respect to any Swingline Loan, the day that such Loan is required to be
repaid under Section 2.09(a)(iii).

 

Credit Agreement

 


 

- 11 -

 

“Interest Period” means:

 

(a)           for any Borrowing (other than an ABR Borrowing), the Interest
Period of the Loan or Loans constituting such Borrowing;

 

(b)           for any Syndicated Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as specified in
the applicable Borrowing Request or Interest Election Request;

 

(c)           for any Competitive Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as specified in
the applicable Competitive Bid Request; and

 

(d)           for any Fixed Rate Loan, the period (which shall not be less than
7 days or more than 180 days) commencing on the date of such Loan and ending on
the date specified in the applicable Competitive Bid Request;

 

provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and, in the case of a Syndicated Loan, thereafter shall be the
effective date of the most recent conversion or continuation of such Loan.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person); (c)
the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Hedging Agreement.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

Credit Agreement

 


 

- 12 -

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lenders.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the LIBO Rate for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Major Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X
promulgated under the Securities Act, as such regulation is in effect on the
date hereof.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to

 

Credit Agreement

 


 

- 13 -

 

perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Material Subsidiaries” shall mean, as at any date, Subsidiaries of the
Borrower the total assets of which, in the aggregate, do not exceed one percent
(1%) of the Consolidated Assets of the Borrower and all of its Subsidiaries, as
at such date.

 

“Non-Performing Assets” shall mean, as at any date, the sum, for the Borrower
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the following: (a) non-accrual loans plus (b) accruing
loans past due 90 days or more plus (c) other non-performing assets plus (d)
other real estate owned plus (e) without duplication for amounts included as
other real estate owned, property acquired pursuant to in-substance
foreclosures.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

Credit Agreement

 


 

- 14 -

 

(d)           cash deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that in the aggregate are not material in amount and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any of the Borrower and its Subsidiaries;

 

(g)           security interests granted in the ordinary course of business in
securities and cash balances held in clearing accounts of clearing agencies to
secure short-term advances made by such clearing agencies; and

 

(h)           pledges in the ordinary course of business of securities to
municipalities and other government agencies to secure the payment of the public
fund deposits of such municipalities and government agencies;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

Credit Agreement

 


 

- 15 -

 

“Repurchase Arrangements” shall mean repurchase and reverse repurchase
arrangements with respect to securities and financial instruments.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Syndicated Loans and its
Swingline Exposure at such time.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.

 

“Special Preferred Equity Securities” shall mean preferred equity securities, if
any, issued by a direct or indirect wholly-owned Subsidiary of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

 

“Statutory Reserve Rate” means, for any day (or for the Interest Period for any
Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject on such day (or, with respect
to an Interest Period, the denominator of which is the number one minus the
arithmetic mean of such aggregates for the days in such Interest Period) with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability

 

Credit Agreement

 


 

- 16 -

 

company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent; provided that the term Subsidiary shall not include
any bankruptcy remote special purpose entity used to receive transfers of
installment receivables, credit card receivables, lease receivables or any other
type of secured or unsecured financial assets in Asset Securitization
transactions, except if (i) the accounts of such entity would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP, (ii) such
transfer is not a legal sale or a sale on the books of the transferor for GAAP
purposes, or (iii) such transfer is treated as a financing for GAAP purposes.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lenders” means, collectively, JPMCB, Bank of America, N.A., Barclays
Bank PLC and Citibank, N.A., in their capacity as lenders of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndicated Loan” means a Loan made pursuant to Section 2.01.

 

“Tangible Net Worth” means, as at any date, the sum of:

 

(a)           Consolidated Equity as at such date; minus

 

(b)           the amount of Special Preferred Equity Securities, to the extent
otherwise included in Consolidated Equity, as at such date; minus

 

(c)           the sum for the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) of the cost of
treasury shares and the book value of all assets that should be classified as
intangibles (without duplication of deductions in respect of items already
deducted in arriving at Consolidated Equity, it being understood that mortgage
servicing rights are not considered to be intangibles for the purposes of this
definition) but in any event including goodwill, minority interests, research
and development costs, trademarks, trade names, copyrights, patents and
franchises, unamortized debt discount and expense, all reserves and any write-up
in the book value of assets resulting from a revaluation thereof subsequent to
December 31, 2004, all determined as at such date.

 

Credit Agreement

 


 

- 17 -

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., a “Eurodollar Loan”) or by any combination thereof.
Borrowings also may be classified and referred to by Class (e.g., a “Syndicated
Borrowing”), by Type (e.g., a “Eurodollar Borrowing”) or by any combination
thereof.

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an

 

Credit Agreement

 


 

- 18 -

 

amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Syndicated Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a)           Obligations of Lenders. Each Syndicated Loan shall be made as part
of a Borrowing consisting of Loans of the same Type made by the Lenders ratably
in accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)           Type of Loans. Subject to Section 2.13, (i) each Syndicated
Borrowing shall be constituted entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, and (ii) each Competitive Borrowing
shall be constituted entirely of Eurodollar Loans or Fixed Rate Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of the Interest Period for any Syndicated Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount of $10,000,000 or a larger
multiple of $1,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount equal to $5,000,000 or a larger
multiple of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused

 

Credit Agreement

 


 

- 19 -

 

balance of the total Commitments. Each Swingline Loan shall be in an amount
equal to $10,000,000 or a larger multiple of $1,000,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Syndicated Eurodollar
Borrowings outstanding.

 

(d)           Limitations on Lengths of Interest Periods. Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert to or continue as a Syndicated Eurodollar
Borrowing, any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.

 

SECTION 2.03. Requests for Syndicated Borrowings. To request a Syndicated
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Syndicated Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of a Syndicated ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Syndicated Eurodollar
Borrowing, the Interest Period therefor, which shall be a period contemplated by
the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Syndicated Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Syndicated Eurodollar Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure.

 

(a)           Requests for Bids by the Borrower. Subject to the terms and
conditions set forth herein, from time to time during the period from the
Effective Date to

 

Credit Agreement

 


 

- 20 -

 

but excluding the Commitment Termination Date the Borrower may request
Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) two Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;

 

(iv)          the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b)           Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Competitive Eurodollar Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the

 

Credit Agreement

 


 

- 21 -

 

applicable Lender of such rejection as promptly as practicable. Each Competitive
Bid shall specify (i) the principal amount (which shall be $10,000,000 or a
larger multiple of $1,000,000 and which may equal the entire principal amount of
the Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Competitive Bid Rates at which the Lender is prepared to make such Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period for each such Loan and
the last day thereof.

 

(c)           Notification of Bids by Administrative Agent. The Administrative
Agent shall promptly notify the Borrower by telecopy of the Competitive Bid Rate
and the principal amount specified in each Competitive Bid and the identity of
the Lender that shall have made such Competitive Bid.

 

(d)           Acceptance of Bids by the Borrower. Subject only to the provisions
of this paragraph, the Borrower may accept or reject any Competitive Bid. The
Borrower, shall notify the Administrative Agent by telephone, confirmed by
telecopy in a form approved by the Administrative Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Competitive Eurodollar Borrowing, not later than 10:30 a.m., New York City time,
three Business Days before the date of the proposed Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City
time, on the proposed date of the Competitive Borrowing; provided that (x)(i)
the failure of the Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) of this proviso, the Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) of this proviso, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a principal amount of
$10,000,000 or a larger multiple of $1,000,000 and (y) if a Competitive Loan
must be in an amount less than $10,000,000 because of the provisions of clause
(x)(iv) of this proviso, such Competitive Loan may be in an amount of $1,000,000
or any multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to such clause (x)(iv) the amounts shall be rounded to
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

 

(e)           Notification of Acceptances by the Administrative Agent. The
Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to

 

Credit Agreement


 

- 22 -

 

the terms and conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.

 

(f)            Bids by the Administrative Agent. If the Administrative Agent
shall elect to submit a Competitive Bid in its capacity as a Lender, it shall
submit such Competitive Bid directly to the Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.

 

SECTION 2.05. Swingline Loans.

 

(a)           Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, each Swingline Lender agrees to make Swingline
Loans to the Borrower from time to time during the period from the Effective
Date to but excluding the Commitment Termination Date in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans of all Swingline Lenders
exceeding $200,000,000, (ii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments or (iii) the aggregate amount of the Revolving Credit
Exposure of any Swingline Lender exceeding the Commitment of such Swingline
Lender; provided that no Swingline Lender shall be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

 

(b)           Notice of Swingline Loans by the Borrower. To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan and the Swingline Lender or Lenders from which
the Borrower wishes to borrow such Swingline Loans. The Administrative Agent
will promptly advise the relevant Swingline Lenders of any such notice received
from the Borrower. Each relevant Swingline Lender shall make each Swingline Loan
to be made by it available to the Borrower by means of a credit to the general
deposit account of the Borrower with such Swingline Lender by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

 

(c)           Participations by Lenders in Swingline Loans. Any Swingline Lender
may by written notice given to the Administrative Agent not later than 10:00
a.m., New York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
made by such Swingline Lender that are at the time outstanding. Such notice to
the Administrative Agent shall specify the aggregate amount of Swingline Loans
in which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.

 

Credit Agreement

 


 

- 23 -

 

Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for account of the
requesting Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this Section 2.05(c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this Section 2.05(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the requesting Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
Section 2.05(c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the requesting Swingline Lender.

 

Any amounts received by any Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this Section 2.05(c)
and to such Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this Section 2.05(c) shall not
relieve the Borrower of any default in the payment thereof.

 

Notwithstanding the foregoing, a Lender shall not have any obligation to acquire
a participation in a Swingline Loan pursuant to this Section 2.05(c) if a
Default shall have occurred and be continuing at the time such Swingline Loan
was made and such Lender shall have notified the Swingline Lenders in writing,
at least one Business Day prior to the time such Swingline Loan was made, that
such Default has occurred and that such Lender will not acquire participations
in Swingline Loans made while such Default is continuing (each such notice, a
“Notice of Default”). Following a Notice of Default by any Lender, no Swingline
Lender shall have any obligation to, but may in its absolute discretion, make a
Swingline Loan until it has received notice in writing from each such Lender
that such Lender has rescinded its Notice of Default (each such notice, a
“Notice of Rescission”), upon which Notice of Rescission (i) each Swingline
Lender’s obligation to make Swingline Loans as described in paragraph (a) of
this Section shall be reinstated and (ii) such Lender shall have all the
obligations of a Lender to acquire participations in Swingline Loans as
described in the foregoing paragraphs of this clause (c). If each such Notice of
Rescission described in the foregoing sentence is received by the relevant
Swingline Lender not later than 1:00 p.m., New York City time, on any Business
Day, such Swingline Lender shall make the relevant Swingline Loan as described
in the last sentence of clause (b) of this Section 5.05 on such Business Day.

 

Credit Agreement

 


 

- 24 -

 

SECTION 2.06. Funding of Borrowings.

 

(a)           Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request.

 

(b)           Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included, in such Borrowing.

 

SECTION 2.07. Interest Elections.

 

(a)           Elections by the Borrower for Syndicated Borrowings. Each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Syndicated Eurodollar Borrowing, shall
have the Interest Period specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Syndicated Eurodollar Borrowing, may elect the Interest Period therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings or Swingline Borrowings, which may not be converted or continued.

 

(b)           Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if
Borrower were

 

Credit Agreement

 


 

- 25 -

 

requesting a Syndicated Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)           Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice by the Administrative Agent to Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely Interest Election Request with respect to a Syndicated
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Syndicated ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Syndicated Borrowing may be converted to or
continued as a Syndicated Eurodollar Borrowing and (ii) unless repaid, each
Syndicated Eurodollar Borrowing shall be converted to a Syndicated ABR Borrowing
at the end of the Interest Period therefor.

 

Credit Agreement

 


 

-26 -

 

SECTION 2.08. Termination and Reduction of the Commitments.

 

(a)           Scheduled Termination. Unless previously terminated, the
Commitments shall terminate at the close of business on the Commitment
Termination Date.

 

(b)           Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments.

 

(c)           Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(d)           Effect of Termination or Reduction. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

SECTION 2.09. Repayment of Loans; Evidence of Debt.

 

(a)           Repayment. The Borrower hereby unconditionally promises to pay the
Loans as follows:

 

(i)            to the Administrative Agent for account of the Lenders, on the
Commitment Termination Date, the then unpaid principal amount of the Syndicated
Loans that are outstanding at the close of business on the Commitment
Termination Date,

 

(ii)           to the Administrative Agent for account of the respective Lender,
on the last day of the Interest Period therefor, the then unpaid principal
amount of each Competitive Loan of such Lender, and

 

(iii)          to each Swingline Lender, on the earlier of the Commitment
Termination Date and the first date after such Swingline Loan is made that is no
later than the 15th or last day of a calendar month and is at least one Business
Day after such Swingline Loan is made, the amount of the then unpaid principal

 

Credit Agreement

 


 

- 27 -

 

amount of each Swingline Lender’s Swingline Loan; provided that, on each date
that a Syndicated Borrowing or Competitive Borrowing is made, the Borrower shall
repay all Swingline Loans then outstanding.

 

(b)           Manner of Payment. Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings by the Borrower shall be applied to repay any
outstanding ABR Borrowings of the Borrower before any other Borrowings. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of the Borrower and, second, to other Syndicated Borrowings of
the Borrower in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

 

(c)           Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d)           Maintenance of Loan Accounts by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan to the Borrower made hereunder, the Class and Type thereof
and each Interest Period therefor, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
from the Borrower hereunder for account of the Lenders and each Lender’s share
thereof.

 

(e)           Effect of Entries. The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(g)           Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form

 

Credit Agreement

 


 

- 28 -

 

payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Prepayment of Loans.

 

(a)           Optional Prepayments Right to Prepay Borrowings. The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to the requirements of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

 

(b)           Notices, Etc. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender) by telephone (confirmed by telecopy) of any optional prepayment
hereunder of a Borrowing made by the Borrower (i) in the case of prepayment of a
Syndicated Eurodollar Borrowing or of a Competitive Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
p.m., New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Syndicated Borrowing or Competitive Borrowing, the Administrative Agent shall
advise the relevant Lenders of the contents thereof. Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Syndicated Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and shall be made in the manner specified in
Section 2.09(b).

 

SECTION 2.11. Fees.

 

(a)           Facility Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date hereof to but
excluding the date such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then the Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee which shall accrue on the daily aggregate outstanding
principal amount of Loans (including Competitive Loans and Swingline Loans) of
such Lender made to the Borrower from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Loans outstanding. Accrued facility fees shall be payable on each
Quarterly Date and on each date the Commitment of any Lender terminates,
commencing

 

Credit Agreement

 


 

- 29 -

 

on the first such date to occur after the date hereof; provided that any
facility fees accruing after the date on which the Commitments terminate shall
be payable on demand. All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)           Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(c)           Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

 

SECTION 2.12. Interest.

 

(a)           ABR Loans. The Loans constituting each ABR Borrowing (including
each Swingline Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate plus, if applicable, the Additional
Margin.

 

(b)           Eurodollar Loans. The Loans constituting each Eurodollar Borrowing
shall bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurodollar Loan, the Adjusted LIBO Rate for the Interest Period for such
Borrowing plus the Applicable Rate plus, if applicable, the Additional Margin,
or (ii) in the case of a Competitive Eurodollar Borrowing, the LIBO Rate for the
Interest Period for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan plus, if applicable, the Additional Margin.

 

(c)           Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a
rate per annum equal to the Fixed Rate applicable to such Loan plus, if
applicable, the Additional Margin.

 

(d)           Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

 

(e)           Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Syndicated Loans, upon termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Syndicated ABR Loan prior to the Commitment Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or

 

Credit Agreement

 


 

- 30 -

 

prepayment and (iii) in the event of any conversion of any Syndicated Eurodollar
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

 

(f)            Computation. All interest hereunder shall be computed on the
basis of a year of 360 days except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders (or,
in the case of a Competitive Eurodollar Loan, the Lender that is required to
make such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
continuation of any Syndicated Borrowing as, a Syndicated Eurodollar Borrowing
shall be ineffective, (ii) if any Borrowing Request requests a Syndicated
Eurodollar Borrowing, such Borrowing shall be made as a Syndicated ABR Borrowing
and (iii) any request by the Borrower for a Competitive Eurodollar Borrowing
shall be ineffective; provided that, if the circumstances giving rise to such
notice do not affect all the Lenders, then requests by the Borrower for
Competitive Eurodollar Borrowings may be made to Lenders that are not affected
thereby.

 

SECTION 2.14. Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit

 

Credit Agreement

 


 

- 31 -

 

extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made
by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)           Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that (i) the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor and (ii) if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

(e)           Competitive Loans. Notwithstanding the foregoing provisions of
this Section, a Lender shall not be entitled to compensation pursuant to this
Section in respect of any Competitive Loan if the Change in Law that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.

 

Credit Agreement

 


 

- 32 -

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Syndicated Eurodollar Loan other than on the last day
of an Interest Period therefor, (c) the failure to borrow, convert, continue or
prepay any Syndicated Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.10(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of an Interest Period therefor as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for Dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.16. Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that, if
the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

Credit Agreement

 


 

- 33 -

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim; provided that, if a new Loan is to be made by any Lender to the
Borrower on a date the Borrower is to repay any principal of an outstanding Loan
of such Lender, such Lender shall apply the proceeds of such new Loan to the
payment of the principal to be repaid by the Borrower and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Section 2.06 or paid by the Borrower to the Administrative Agent
pursuant to this paragraph, as the case may be. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except that payments to be made directly to any Swingline Lender as expressly
provided herein, and payments

 

Credit Agreement

 


 

- 34 -

 

pursuant to Sections 2.14, 2.15, 2.16 and 9.03, shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.

 

(b)           Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each payment of facility fee under Section 2.11 shall be made for
account of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.08 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Syndicated Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Syndicated Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Syndicated Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Syndicated Loans held by them; and (iv) each payment of interest on
Syndicated Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective amounts of interest on such Loans then
due and payable to such Lenders.

 

(d)           Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Syndicated Loans or participations in
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Syndicated Loans and participations in
Swingline Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
and participations in Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Syndicated Loans and participations in Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any

 

Credit Agreement

 


 

- 35 -

 

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)           Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(f)            Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender defaults in its obligation to fund Loans
hereunder, then the

 

Credit Agreement

 


 

- 36 -

 

Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. The Borrower and each of its Subsidiaries
(except Non-Material Subsidiaries) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02. Authorization: Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or

 

Credit Agreement

 


 

- 37 -

 

any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a)           Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal year ended December 31, 2004,
reported on by Deloitte & Touche LLP, independent public accountants for the
Borrower, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2005, certified by the president, the chairman, the
chief executive officer, a vice-chair, a senior executive vice president, an
executive vice president or a Financial Officer of the Borrower. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) of the first sentence of this paragraph.

 

(b)           No Material Adverse Change. From December 31, 2004 to the date of
this Agreement, there has been no material adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. The Borrower and each of its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except to the extent that failure to have such title
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a)           Actions, Suits and Proceedings. There are no (A) actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries or (B) investigations by or before any
arbitrator or Governmental Authority to the knowledge of the Borrower now
pending against or threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to any of which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

 

Credit Agreement

 


 

- 38 -

 

(b)           Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

SECTION 3.09. Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and there were no underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) as of the date of the most recent financial statements in
which such underfunded Plans would be reflected.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements,
certificates, schedules or other information furnished by or on behalf of the
Borrower to the Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so

 

Credit Agreement

 


 

- 39 -

 

furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

SECTION 3.12. Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock in violation of Regulations T, U or X of the
Board, and no part of the proceeds of any Loan hereunder will be used to buy or
carry any Margin Stock in violation of Regulations T, U or X of the Board.

 

SECTION 3.13. Liens. Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof (other than
Liens otherwise permitted by Section 6.01) the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $10,000,000 and
covering any property of the Borrower, and the aggregate Indebtedness secured
(or that may be secured) by each such Lien and the property covered by each such
Lien is correctly described in Schedule II. Notwithstanding the foregoing, the
Borrower shall not be required to set forth Asset Securitizations in said
Schedule II.

 

SECTION 3.14. Subsidiaries.

 

(a)           Major Subsidiaries. Set forth in Schedule V is a complete and
correct list of all of the Major Subsidiaries as of the date hereof, together
with, for each such Major Subsidiary, (i) the jurisdiction of organization of
such Major Subsidiary, (ii) each Person holding ownership interests in such
Major Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Major Subsidiary represented
by such ownership interests. Except as disclosed in Schedule V, (x) the Borrower
and its Major Subsidiaries own, free and clear of Liens, and have the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule V, (y) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there are no outstanding Equity Rights with
respect to such Person.

 

(b)           Restrictions on Subsidiaries. None of the Subsidiaries of the
Borrower is, on the date hereof, subject to any indenture, agreement, instrument
or other arrangement of the type described in Section 6.03.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative

 

Credit Agreement

 


 

- 40 -

 

Agent shall have received each of the following documents, each of which shall
be satisfactory to the Administrative Agent (and to the extent specified below,
to each Lender) in form and substance (or such condition shall have been waived
in accordance with Section 9.02):

 

(a)           Executed Counterparts. From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)           Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Heller Ehrman LLP, counsel for the Borrower, substantially in the form
of Exhibit B, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request,
and the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent (it being understood that all or a portion
of the matters described in paragraph 8 of part IV of Exhibit B may be covered
by a separate opinion from the General Counsel of the Borrower).

 

(c)           Opinion of Special New York Counsel to JPMCB. An opinion, dated
the Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to JPMCB, substantially in the form of Exhibit C (and JPMCB hereby
instructs such counsel to deliver such opinion to the Lenders).

 

(d)           Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e)           Officer’s Certificate. A certificate, dated the Effective Date and
signed by the president, the chairman, the chief executive officer, a
vice-chair, a senior executive vice president, an executive vice president or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in the lettered clauses of the first sentence of Section 4.02.

 

(f)            Cancellation of Existing Credit Agreement. Evidence that the
commitments of the lenders under the Existing Credit Agreement shall have been
(or shall be simultaneously) terminated and all amounts owing thereunder shall
have been paid in full.

 

(g)           Fees and Expenses. Evidence that the Borrower has paid such fees
as it has agreed to pay to any Lender or the Administrative Agent or J.P. Morgan
Securities Inc. in its capacity as Arranger in connection herewith, including
the

 

Credit Agreement

 


 

- 41 -

 

reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the Loans hereunder (to the extent
that statements for such fees and expenses have been delivered to the Borrower).

 

(h)           Other Documents. Such other documents as the Administrative Agent
or any Lender or special New York counsel to JPMCB may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
August 5, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan to
the Borrower on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

 

(a)           the representations and warranties of the Borrower set forth in
this Agreement (except, in the case of any Borrowing that does not increase the
outstanding aggregate principal amount of the Loans of any Lender, the
representations and warranties in Sections 3.06(a), 3.06(b) and 3.10) shall be
true and correct on and as of the date of such Borrowing (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(b)           at the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

Credit Agreement

 


 

- 42 -

 

(a)           within 105 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and a statement of such accountants to the effect that, in making the
examination necessary for their opinion, nothing came to their attention that
caused them to believe that the Borrower was not in compliance with Section 6.04
hereof, insofar as such Section relates to accounting matters (it being
understood that delivery to the Lender of the Borrower’s Report on Form 10-K
filed with the SEC shall satisfy the financial statement requirements of this
Section 5.01(a) so long as the information required to be contained in such
Report is substantially the same as that required under this Section 5.01 (a));

 

(b)           within 75 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that delivery to the Lender of the
Borrower’s Report on Form 10-Q filed with the SEC shall satisfy the financial
statement requirements of this Section 5.01(b) so long as the information
required to be contained in such Report is substantially the same as that
required under this Section 5.01(b));

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

Credit Agreement

 


 

- 43 -

 

(d)           promptly following any request by the Administrative Agent or any
Lender therefor, copies of all periodic and other reports, proxy statements and
other materials filed by the Borrower or any of its Subsidiaries with the SEC,
or with any national securities exchange or the Office of Thrift Supervision, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

(e)           within 75 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the balance sheet and related
statement of income of the Borrower as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000;

 

(d)           the assertion of any environmental matter by any Person against,
or with respect to the activities of, the Borrower or any of its Subsidiaries
and any alleged violation of or non-compliance with any Environmental Laws or
any permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and

 

(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Credit Agreement

 


 

- 44 -

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit (a) any merger,
consolidation, liquidation, dissolution or other transaction permitted under
Section 6.02 and (b) any Subsidiary that is not a Major Subsidiary of the
Borrower from entering into any merger or consolidation or amalgamation or from
liquidating, winding up or dissolving itself (or suffering any liquidation or
dissolution) or prohibit a disposition by or of such Subsidiary.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Credit Agreement

 


 

- 45 -

 

SECTION 5.08. Use of Proceeds. The Borrower will use the proceeds of the Loans
hereunder solely for general corporate purposes, including commercial paper
back-up, in the ordinary course of business (in compliance with all applicable
legal and regulatory requirements, including Regulations U and X and the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations thereunder); provided that, (i) without the consent
of each Lender, the Borrower may not use the proceeds of any of the Loans
hereunder to finance or refinance, directly or indirectly, an Acquisition of any
Person (or the acquisition of (x) more than 50% of the publicly traded stock (of
any class) of any Person or (y) any of the publicly traded stock (of any class)
of any Person after the Borrower or any of its Subsidiaries shall have been
required to file a Schedule 13D under the Securities Exchange Act of 1934, as
amended, with respect to such stock) unless such Acquisition (or acquisition)
has been approved by the board of directors of such Person or officers thereof
duly authorized to do so and (ii) neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds.

 

SECTION 5.09. Insured Subsidiary Capital. The Borrower will at all times ensure
that each of its Insured Subsidiaries is “well capitalized” for purposes of 12
U.S.C. § 1831o, as amended, re-enacted or redesignated from time to time; and
the Borrower and its Insured Subsidiaries will at all times maintain such amount
of capital as may be prescribed by all applicable Bank Regulatory Authorities,
whether by guideline, regulation, agreement or order.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it
except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower existing on the
date hereof and set forth in Schedule II;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of the Borrower and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition and

 

Credit Agreement

 


 

- 46 -

 

extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower; provided that (i) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 80%of the cost of acquiring, constructing or
improving such fixed or capital assets and (iii) such security interests shall
not apply to any other property or assets of the Borrower;

 

(e)           Liens arising out of Repurchase Arrangements;

 

(f)            Liens arising out of or securing Hedging Agreements;

 

(g)           Liens arising out of Asset Securitizations and not involving all,
or substantially all, of the assets of the Borrower;

 

(h)           Liens involving the pledge by the Borrower of any interest in
capital stock of, or other ownership interest in, any Subsidiary of the Borrower
(other than a Major Subsidiary); and

 

(i)            Liens involving the pledge of property of the Borrower securing
Indebtedness in an aggregate principal amount not exceeding 2% of the Tangible
Net Worth of the Borrower.

 

SECTION 6.02. Fundamental Changes.

 

(a)           Mergers, Consolidations, Disposal of Assets, Etc. The Borrower
will not, nor will it permit any of its Major Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Major
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Major Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Major Subsidiary may merge into
any Subsidiary of the Borrower in a transaction in which the surviving entity is
a wholly owned Subsidiary of the Borrower, (iii) any Major Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
wholly owned Subsidiary of the Borrower and (iv) the Borrower or any Major
Subsidiary of the Borrower may merge or consolidate with any other Person if (x)
in the case of a merger or consolidation of the Borrower, the Borrower is the
surviving corporation and, in any other case, the surviving corporation is,
after giving effect to such merger or consolidation, a wholly owned Subsidiary
of the Borrower and (y) after giving effect thereto no Default would exist
hereunder.

 

Credit Agreement

 


 

- 47 -

 

(b)           Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any substantial extent in any line or lines of
business activity other than (i) the business of owning and operating a
depository institution (as defined in 12 U.S.C. § 1813(c)), a consumer finance
company, a mortgage company, an insurance company, a trust company, an
investment advisor or a securities broker-dealer, (ii) the business of providing
other financial services or (iii) any business that may be engaged in by a
Washington state chartered savings bank (as defined in RCW 32.04.020), a Federal
savings association (as defined in 12 U.S.C. § 1462(5)) or a bank holding
company (as defined in 12 U.S.C. § 1841(a)) or a Subsidiary of any of them.

 

SECTION 6.03. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries to enter into, after the date hereof, any indenture,
agreement, instrument or other arrangement that, directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property if the effect of any such
indenture, agreement, instrument or other arrangement could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 6.04. Certain Financial Covenants.

 

(a)           Double Leverage Ratio. The Borrower will not permit the Double
Leverage Ratio to exceed 1.30 to 1 at any time.

 

(b)           Tangible Net Worth. The Borrower will not permit its Tangible Net
Worth at any time to be less than the sum of (x) $11,500,000,000 plus (y) 40% of
the aggregate net income of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP and for which
purpose any net loss shall be deemed to be a net income of zero) for the period
commencing on March 31, 2005 and ending at the time of determination plus (z)
40% of the aggregate net proceeds received by the Borrower from the issuance by
the Borrower after the date of this Agreement of shares of its capital stock.

 

(c)           Maximum Non-Performing Assets. The Borrower will not permit
Non-Performing Assets at any time to constitute more than 4.5% of Consolidated
Loans Held in Portfolio.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

Credit Agreement

 


 

- 48 -

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three or
more Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any amendment or modification hereof, or in any report,
certificate, financial. statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence), 5.08, 5.09 or in Article VI (other than Section 6.02(b));

 

(e)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) and such failure shall continue
unremedied for a period of 30 or more days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower;

 

(f)            the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries (other than Non-Material
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Non-Material Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue

 

Credit Agreement

 


 

- 49 -

 

undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any of its Subsidiaries (other than Non-Material
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Non-Material Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)            the Borrower or any of its Subsidiaries (other than Non-Material
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $80,000,000 (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or $120,000,000 (regardless of insurance coverage) shall be rendered against the
Borrower or any of its Subsidiaries or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
of its Subsidiaries to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 

(n)           any Insured Subsidiary shall cease accepting deposits on the
instruction of any Federal, state or other regulatory body with authority to
give such instruction other than pursuant to an instruction generally applicable
to banks organized under the jurisdiction of organization of such Insured
Subsidiary;

 

(o)           any Insured Subsidiary shall be required (whether or not the time
allowed by the appropriate Bank Regulatory Authority for the submission of such
plan has been established or elapsed) to submit a capital restoration plan of
the type referred to in 12 U.S.C. § 1831o(b)(2)(C), as amended, re-enacted or
redesignated from time to time, or any Bank Regulatory Authority shall issue a

 

Credit Agreement

 


 

- 50 -

 

cease and desist order to or in respect of the Borrower or any of its Insured
Subsidiaries; or

 

(p)           the Borrower shall Guarantee in writing (voluntarily or otherwise)
the capital of any Insured Subsidiary upon the instruction or request of any
Bank Regulatory Authority;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments available to the Borrower, and thereupon the Commitments available
to the Borrower shall terminate immediately, and (ii) declare the Loans to the
Borrower then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments available to the Borrower shall automatically terminate
and the principal of the Loans to the Borrower then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

ARTICLE VIII

 

AGENTS

 

SECTION 8.01 Administrative Agent.

 

(a)           Appointment. Subject to Section 8.01(f), each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

(b)           Rights and Powers as Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiaries or other Affiliates thereof as if it were not
the Administrative Agent hereunder.

 

Credit Agreement

 


 

- 51 -

 

(c)           No Implied Duties. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           Reliance Upon Certificates, Etc. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and reasonably believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

(e)           Performance Through Sub-Agents. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Credit Agreement

 


 

- 52 -

 

(f)            Resignation. The Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective and (1)
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

 

(g)           Credit Analysis by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

SECTION 8.02  Syndication Agents. The Syndication Agents named on the cover page
of this Agreement, in their capacity as such, shall have no obligation,
responsibility or required performance hereunder and shall not become liable in
any manner to any party hereto. No party hereto shall have any obligation or
liability, or owe any performance, hereunder, to the Syndication Agents in their
capacity as such.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.  Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or

 

Credit Agreement

 


 

- 53 -

 

overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(a)           if to the Borrower, to it at 1201 Third Avenue, WMT0511, Seattle,
Washington 98101, Attention of Peter Freilinger (Telecopy No. (206) 554-8655;
Telephone No. (206) 490-2291), with copies to Charles E. Smith, 1201 Third
Avenue, WMT1706, Seattle, Washington 98101 (Telecopy No. (206) 490- 1836;
Telephone No. (206) 377-6244) and Bernard L. Russell, Heller Ehrman LLP, 701
Fifth Avenue, Suite 6100, Seattle, Washington 98104 (Telecopy No.
(206) 389- 6217; Telephone No. (206) 389-6238);

 

(b)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1
Chase Manhattan Plaza, 8th Floor, New York, New York 10081, Attention of Loan
and Agency Services Group (Telecopy No. (212) 552-5658; Telephone No. (212)
552-7500), with a copy to JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, Attention of Eleanor Fiore (Telecopy No. (713)
750-3523; Telephone No. (713) 750-2223); and

 

(c)           if to a Lender (including, if applicable, in its capacity as a
Swingline Lender) to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 9.02.  Waivers; Amendments.

 

(a)           No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)           Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in

 

Credit Agreement

 


 

- 54 -

 

writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that (x) no such agreement shall

 

(i)            increase the Commitment of any Lender without the written consent
of each affected Lender,

 

(ii)           reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each affected Lender,

 

(iii)          postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each affected
Lender,

 

(iv)          alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders or
Types or Classes of Loans, without the written consent of each affected Lender,
or

 

(v)           change any of the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender

 

and (y) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or any Swingline Lender hereunder without the
prior written consent of the Administrative Agent or such Swingline Lender, as
the case may be.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the prepayment of
such amount. In addition, whenever a waiver, amendment or modification requires
the consent of a Lender “affected” thereby, such waiver, amendment or
modification shall, upon consent of such Lender, become effective as to such
Lender whether or not it becomes effective as to any other Lender, so long as
the Required Lenders consent to such waiver, amendment or modification as
provided above.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the

 

Credit Agreement

 


 

- 55 -

 

preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulting from the gross negligence or wilful
misconduct of such Indemnitee.

 

(c)           Third Party Claims. If a claim by a third party (a “Third-Party
Claim”) is made against an Indemnitee, and if such Indemnitee intends to seek
indemnity with respect thereto under Section 9.03(b), such Indemnitee shall
promptly notify the Borrower of the institution of such claim, action or
proceeding and the Borrower shall thereupon be entitled to participate in the
defense thereof and shall have the right, at its option, to assume the defense
thereof including the employment of counsel (reasonably satisfactory at all
times to such Indemnitee) and payment of expenses. Once the Borrower has assumed
the defense of any such claim, action or proceeding, the Borrower shall no
longer be liable to any such Indemnitee for any expenses subsequently incurred
thereby in connection therewith except to the extent provided for in the next
sentence. Such Indemnitee shall have the right to employ its own counsel, but
the fees and expenses of such counsel shall be for the account of such
Indemnitee unless (x) the employment of such counsel shall have been authorized
in writing by the Borrower in connection with the defense of such claim, action
or proceeding, or (y) such Indemnitee concludes on the basis of advice of
counsel that there are legal defenses available to it which are different from
or in addition to those available to the Borrower and such different or
additional defenses conflict therewith or that there are claims against the
Indemnitee which are different to those against the Borrower. If the Borrower so
chooses

 

Credit Agreement

 


 

- 56 -

 

to assume the defense it shall do so promptly and diligently. So long as the
Borrower is reasonably contesting any such claim in good faith, the Indemnitee
shall not pay or settle any such claim without thereby waiving its right to
indemnity therefor by the Borrower. Notwithstanding the foregoing, if the
Borrower does not notify the Indemnitee in writing within 30 days after the
receipt of the Indemnitee’s written notice of a claim of indemnity hereunder
that it elects to undertake the defense thereof, the Indemnitee shall have the
right to contest, settle or compromise the claim but shall not thereby waive any
right to indemnity therefor pursuant to this Agreement.  The Borrower shall not,
except with the written consent of the Indemnitee, enter into any settlement
unless (A) there is no finding or admission of any violation of applicable law,
(B) the sole relief provided is monetary damages that are paid in full by the
Borrower, (C) the Indemnitee shall have no liability with respect to any
compromise or settlement of such Third-Party Claim, and (D) the compromise or
settlement provides to the Indemnitee and each Related Party to the Indemnitee
an unconditional release from all liability with respect to such Third-Party
Claim or the facts underlying such Third-Party Claim. With respect to any
Third-Party Claim subject to indemnification under Section 9.03(b), (i) both the
Indemnitee and the Borrower, as the case may be, shall keep the other party
reasonably informed of the status of such Third-Party Claim and any related
proceedings at all stages thereof, (ii) the parties agree to render to each
other such assistance as they may reasonably require of each other and to
cooperate in good faith with each other in order to ensure the proper and
adequate defense of any Third-Party Claim and (iii) with respect to any
Third-Party Claim subject to indemnification under Section 9.03(b) the parties
agree to cooperate in such a manner as to preserve in full (to the extent
reasonably practicable and permitted by applicable law) the confidentiality of
all confidential information and the attorney-client and work-product
privileges, provided that the Borrower shall pay all expenses incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of such cooperation.

 

(d)           Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Swingline Lender in its
capacity as such.

 

(e)           Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof. To the extent permitted by applicable law
and other than the claims set forth in Section 9.03(b), no Lender shall assert,
and each Lender hereby waives, any claim against the Borrower or any Related
Party of the Borrower, on any theory of liability, for special,

 

Credit Agreement

 


 

- 57 -

 

indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 

(f)            Payments. All amounts due under this Section shall be payable not
later than ten days after written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a)           Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.

 

(i)            Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee:

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or, of any Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment; and

 

(C)           each Swingline Lender.

 

(ii)           Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the

 

Credit Agreement

 


 

- 58 -

 

Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no consent of the Borrower shall be required if an Event
of Default has occurred and is continuing;

 

(B)           each partial assignment of any Class of Commitments or Loans shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Class of
Commitments and Loans, except that this subclause (B) shall not apply to rights
in respect of outstanding Competitive Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and

 

(E)           in the case of an assignment to an Approved Fund, the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such Approved Fund may provide that such
Lender will not, without the consent of such Approved Fund, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Approved Fund.

 

(iii)          Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c)           Maintenance of Register by the Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the

 

Credit Agreement

 


 

- 59 -

 

Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the.Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e)           Participations. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Swingline Lender, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(d) as though it were a
Lender hereunder.

 

(f)            Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant

 

Credit Agreement

 


 

- 60 -

 

agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

 

(g)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

 

(h)           No Assignments to the Borrower or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Credit Agreement

 


 

- 61 -

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)           Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

Credit Agreement

 


 

- 62 -

 

(d)           Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WANES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Treatment of Certain Information; Confidentiality.

 

(a)           Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

(b)           Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to

 

Credit Agreement

 


 

- 63 -

 

this Agreement, (v) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. In the event that the Administrative Agent or a Lender
receives a request to disclose any information pursuant to clause (iii) of the
previous sentence, the party receiving such request agrees, to the extent
reasonably practicable and permitted by applicable law (a) to promptly notify
the Borrower of such request in writing, (b) to consult with the Borrower on the
advisability of taking steps to resist or narrow such request, and (c) if, based
on the advice of counsel to the Administrative Agent or the Lender, as the case
may be, disclosure is required, to notify the Borrower and cooperate reasonably
with the Borrower in any attempt that the Borrower may make to obtain an order
or other reliable assurance that confidential treatment will be accorded to
designated portions of such information, provided that the Borrower shall pay
all expenses incurred by or asserted against the Administrative Agent or such
Lender, as the case may be, arising out of, in connection with, or as a result
of such cooperation. Notwithstanding the foregoing, if, based on the advice of
counsel to the Administrative Agent or the Lender, as the case may be,
disclosure is required in the circumstances described above, disclosure may be
made, subject to compliance with the previous sentence. For the purposes of this
paragraph, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26,2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

Credit Agreement

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WASHINGTON MUTUAL, INC.

 

 

 

 

 

By:

/s/ Patricia Schulte

 

 

Name:

Patricia Schulte

 

Title:

Senior Vice President

 

 

 

U.S. Federal Tax Identification Number for

 

the Borrower:

 

 

 

91-1653725

 

 

 

Address for the Borrower:

 

 

 

Washington Mutual, Inc.

 

1201 Third Avenue

 

WMT0511

 

Seattle, WA 98101

 


 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually and as a Swingline Lender

 

and as Administrative Agent

 

 

 

 

 

By:

/s/ Dwight Seacren

 

 

Name:

Dwight Seacren

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Carolyn Warren

 

 

Name:

Carolyn Warren

 

Title:

Senior Vice President

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Alison A. McGuigan

 

 

Name:

Alison A. McGuigan

 

Title:

Associate Director

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Yoko Otani

 

 

Name:

Yoko Otani

 

Title:

Managing Director

 


 

 

HSBC BANK USA, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Robert V. Masi

 

 

Name:

Robert V. Masi

 

Title:

Senior Vice President #12751

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ Sandra R. Bolek

 

 

Name:

Sandra R. Bolek

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Bryan Manning

 

 

Name:

Bryan Manning

 

Title:

Vice President

 

 

 

 

 

BEAR STEARNS CORPORATE

 

LENDING INC.

 

 

 

 

 

By:

/s/ Keith Barnish

 

 

Name:

Keith Barnish

 

Title:

Executive Vice President

 


 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH

 

 

 

By:

/s/ Jay Chall

 

 

Name:

Jay Chall

 

Title:

Director

 

 

 

 

By:

/s/ Karim Blasetti

 

 

Name:

Karim Blasetti

 

Title:

Associate

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH

 

 

 

 

 

By:

/s/ Gayma Z. Shivnarain

 

 

Name:

Gayma Z. Shivnarain

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Kathleen Bowers

 

 

Name:

Kathleen Bowers

 

Title:

Director

 

 

 

 

 

 

 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

 

 

 

By:

/s/ Janine M. Shugan

 

 

Name:

Janine M. Shugan

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

 

 

 

By:

/s/ Louis Adler

 

 

Name:

Louis Adler

 

Title:

Director

 


 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

Name:

Daniel Twenge

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

 

By:

/s/ Christopher Thompson

 

 

Name:

Christopher Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

By: Greenwich Capital Markets, Inc., as agent

 

for the The Royal Bank of Scotland plc

 

 

 

 

 

 

 

By:

/s/ Diane Ferguson

 

 

Name:

Diane Ferguson

 

Title:

Managing Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

 

By:

/s/ Wilfred V. Saint

 

 

Name:

Wilfred V. Saint

 

Title:

Director

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Genevieve Piche

 

 

Name:

Genevieve Piche

 

Title:

Associate-International Credit Products

 


 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Azim Rajan

 

 

Name:

Azim Rajan

 

Title:

Vice President

 

 

 

 

WILLIAMS STREET COMMITMENT

 

CORPORATION (Recourse only to William

 

Street Commitment Corporation)

 

 

 

 

By:

/s/ Liz Beshel

 

 

Name:

Liz Beshel

 

Title:

Authorized Signatory

 